The great question in this case is: Did Clara B. Schmidt-Russell, at the time of the execution of the deed, have sufficient mental capacity to understand in a reasonable manner the nature and effect of that act? More than thirty witnesses testified upon this question in the trial court, and the transcript of their testimony covers more than one thousand pages of the typewritten statement of case. The trial court, after hearing the testimony and observing the witnesses who gave it, held that Clara B. Schmidt-Russell did not have sufficient mental capacity at the time of the alleged execution of the deed to understand the nature and effect of her act, and that, consequently, the deed was void. The record contains not only the formal findings of fact, but a memorandum opinion rendered by the trial judge at the conclusion of the trial wherein he clearly and definitely expressed his views on the credibility of the witnesses and the weight of their testimony. After a careful perusal of all the evidence, and giving due weight to the determination of the trial court (Christianson v. Farmers' Warehouse Asso. 5 N.D. 438, 444, 32 L.R.A. 730, 67 N.W. 300), I am of the opinion that the judgment rendered by the trial court is in accord with the evidence, and should be affirmed. Hence, I cannot agree with the majority opinion and respectfully dissent therefrom. *Page 580